                      UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF NORTH CAROLINA
                           ASHEVILLE DIVISION
                             1:18-cv-00187-RJC

BRANDON LEE GALLOWAY,                     )
                                          )
              Plaintiff,                  )
  v.                                      )
                                          )
NANCY A. BERRYHILL,                       )                  ORDER
Acting Commissioner of                    )
Social Security,                          )
             Defendant.                   )
___________________________               )

       THIS MATTER is before the Court on Plaintiff’s Motion to Dismiss Civil Action

Pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure, (Doc. No. 11).

       For the reasons stated in the Plaintiff’s Motion, and with Defendant’s consent,

the Motion is granted.

       IT IS, THEREFORE, ORDERED that Plaintiff’s Motion to Dismiss, (Doc. No.

11), is GRANTED, and this civil action is hereby DISMISSED WITH PREJUDICE

pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure. The Clerk of Court

is directed to close this case.


                                  Signed: February 6, 2019
